Case 2:21-cv-04060-SB-RAO Document 15 Filed 08/25/21 Page 1 of 2 Page ID #:182
Case 2:21-cv-04060-SB-RAO Document 15 Filed 08/25/21 Page 2 of 2 Page ID #:183




       Accordingly, Ginzburg is ordered to show cause in writing by no later than
 September 3, 2021 why his claims against Jorge Alberto Martinez-Davila and
 Utopia Film, LLC should not be dismissed for lack of personal jurisdiction.

          IT IS SO ORDERED.




 CV-90 (12/02)                  CIVIL MINUTES – GENERAL        Initials of Deputy Clerk VPC

                                          2
